Citation Nr: 1111203	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  04-07 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left eye pterygium, claimed as an eye condition with callus.

2.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1958 to December 1962 and served in the United States Coast Guard from January 1978 to December 2001 with periods of active duty (April 2001 to October 2001), active duty for training, and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2008, the Board remanded the case for further evidentiary development.  The case has now been returned to the Board for further appellate action.

In a September 2010 statement, the Veteran contended that service connection should have been established for tinnitus in addition to the award of service connection for hearing loss in the June 2010 rating decision.  The Veteran maintained that he believed tinnitus was a part of his hearing loss claim and that the acoustic trauma that caused his hearing loss also caused his tinnitus as supported by Dr. K.D.'s March 2004 opinion.  The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Left eye pterygium, claimed as an eye condition with callus was not caused by an injury during a period of active duty for training or inactive duty training.


CONCLUSION OF LAW

Left eye pterygium, claimed as an eye condition with callus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, in a May 2002 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Thereafter, in accordance with the Board's March 2008 Remand directives, in a February 2009 letter, the AMC advised the Veteran how disability evaluations and effective dates are assigned, and the type evidence which impacts those determinations.  The claim was last readjudicated in a supplemental statement of the case issued in June 2010.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service records, including records from the United States Coast Guard, and post-service treatment records as well as a May 2010 VA examination report procured in accordance with the Board's Remand directives.  The Board finds that the VA examination is adequate for evaluation purposes because the examiner reviewed the claims file, considered the contentions of the Veteran and Dr. A.B.'s March 2003 opinion, and supported his medical conclusion with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a very active participant in the claims process, identifying and submitting relevant records.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  Also, the Board finds that there has been substantial compliance with the directives of the March 2008 Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002).

In order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Evidence

In the Veteran's original claim for compensation benefits, he indicated that his eye disability [left eye pterygium with callus] began in 1991 during his service in the United States Coast Guard.  In the March 2003 notice of disagreement, he theorized that his left eye pterygium developed over the years from exposure to wind and salt spray "two weeks at a time for 8 years."  According to the March 2004 VA Form 9 and September 2004 and February 2009 statements, he served as a deck watch officer which required him to stand watch on an "open bridge" or in small boats during which time his eyes were exposed to wind and salt spray.  He was not provided the proper eye protection to protect against the high sea winds.  He maintained that a civilian eye surgeon attributed the disorder to exposure to salt spray but records of his treatment had been purged.  

Service treatment records for the Veteran's period of active duty from December 1958 to December 1962 are absent any relevant findings.  Records from the United States Coast Guard show that on December 23, 1991, an eye exam revealed a pterygium of the left eye and a "dry area."  The examiner noted assessments of "CHA" [compound hypermetropic astigmatism], presbyopia, and pterygium in the nasal aspect of the left eye with dry eye symptoms.  The "December 2, 1991" quadrennial physical examination report noted the diagnosis of pterygium of the left eye.  A July 16, 1993 record noted assessments of presbyopia and pterygium of the left eye nasally.  A February 2, 1996 eye examination revealed floaters in the eyes.  A November 9, 2001 eye examination indicated the Veteran had hyperopia, astigmatism, and presbyopia, as well as stable pterygium of the left eye according to the Veteran's report. 

In a March 2003 letter, Dr. A.B. noted that the Veteran had pterygium of the left eye which "may be service connected to an unmeasurable extent."  Dr. A.B.'s letter head indicates his area of specialty is internal medicine.  Records from Dr. A.B. dated from February 1997 to April 2009 show the Veteran was seen primarily in connection with his hypertension and arteriosclerotic heart disease/coronary artery disease. 

In an April 2009 letter, Dr. J.G. of Mid Island Eye Physicians reported that the Veteran underwent surgery to remove a pterygium on his left eye which "was due to his Search and Rescue Mission in the Coast Guard."  Records from Mid Island Eye Physicians dated from December 2005 to April 2009 show the Veteran underwent pterygium excision of the left eye in December 2005 and November 2006.  

The May 2010 VA examination report shows that the examiner reviewed the claims file.  The Veteran reported that he lived in Hawaii for approximately two years as part of the Marine Corps during which time he taught horseback riding.  He further reported that he served as a deck watch officer from 1958 to 1965.   From 1972 to 2001, he performed search and rescue missions during which time he was outside on the deck of a boat and salt water often blew into his eyes.  With regard to his civilian career, he was a lineman from 1962 to 1970 and a firefighter from 1970 to 1990.  The examiner provided a diagnosis of status-post pterygium removal of the left eye, noting that the Veteran did not currently have a pterygium.  

In regard to etiology, the examiner explained that pterygiums formed in people who resided in hot climates or might be a response to chronic dryness of the eyes and ultraviolet (UV) exposure.  The examiner noted that the Veteran worked as a lineman for 8 years and a firefighter for 20 years, which were positions that resulted in UV exposure from being outdoors, and particularly with respect to being a fireman, his eyes were subject to frequent irritation from working "in [a] less than ideal environment[]."  The examiner maintained that the Veteran had a significant amount of risk factors between extreme UV exposure from being outdoors for many years and being around constant irritation and dryness as a firefighter for 20 years.  The examiner noted that while the claims file indicated that the Veteran was diagnosed with the pterygium in 1991, the Veteran reported that he was actually initially diagnosed privately in 1990 at a HIP Center.  The examiner noted that presuming 1990 was when he was diagnosed with the condition, this would come at the end of his 20 years of being a firefighter and 8 years of being a lineman in addition to his military service.  

The examiner acknowledged Dr. A.B.'s March 2003 opinion and observed that he provided no supporting rationale or documentation for the opinion set forth so he was unsure how Dr. A.B. arrived at his conclusion based on a review of the documentation.  The examiner added that he believed Dr. A.B. was an internist and not an eye care provider so there were no specifics in his letter supporting the opinion that the pterygium would be a service-connected condition.  The examiner then opined that given the Veteran's work history as a firefighter and lineman, it was less likely than not that the pterygium was due to an in-service event as pterygiums were due to UV exposure and often a result of a dry environment.  The examiner reiterated that the greater risk factors would be the time the Veteran spent outside as a lineman and the dry environments working as a fireman as opposed to salt water getting in the eye off the ocean.  The examiner summarized that "[w]ith regard to etiology and the Veteran's risk factors based on his past career and living in Hawaii and a review of the medical record, it can be said that the Veteran's pterygium is less likely than not due to an in service event and more likely than not due to his exposure to risk factors outside of his military career."  

Analysis

The record reflects that the Veteran has a current disability for VA purposes regardless if no current pterygium was found at the May 2010 VA examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (providing that a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  In addition, the Board finds the Veteran is competent to report on his service duty assignments and events surrounding the assignment, and his report that his eyes were exposed to wind and salt spray is credible as it is consistent with the place, type, and circumstances of his service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (providing that veteran is competent to report factual matters of which he has first-hand knowledge); 38 U.S.C.A. § 1154(a)(1) (West 2002) (providing that where a veteran is seeking service-connection for any disability due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence).  The Board, however, finds that the more probative competent evidence of record shows that the Veteran's pterygium was not incurred during a period of active duty for training or inactive duty training.  

The above evidence shows that there are conflicting medical opinions of record with regard to the etiology of the Veteran's pterygium.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board accords the greatest evidentiary weight to the May 2010 VA examiner's unfavorable opinion because it is based on a comprehensive review of the claims file, which includes 'relevant facts' pertaining to the Veteran's civilian employment, and the opinion is supported by a rationale based on sound medical principles.  

In contrast, there is no indication from Dr. A.B.'s March 2003 letter that he was informed of such relevant facts that the Veteran was also employed as a civilian as a fireman and lineman during which time he was exposed to UV light and a dry environment.  Dr. A.B. does not account for these potentially causative factors thereby lessening the probative value of his opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that the focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  Dr. A.B. also provided no supporting rationale for his opinion.  The Board finds this to be particularly significant because Dr. A.B.'s expertise is in internal medicine and treatment records clearly show that he primarily followed the Veteran for disorders other than pterygium of the left eye.  The Board is unable to determine if Dr. A.B.'s opinion is based on sound medical principles that can be weighed against the VA examiner's opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (providing that a medical opinion must support its conclusion with an analysis that can be weighed against contrary opinions and that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinion).  A medical opinion that includes only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)

The Board finds Dr. J.G.'s April 2009 opinion unpersuasive as well.   While Dr. J.G.'s expertise is in ophthalmology, he too does not account for the potentially causative factors of the Veteran's civilian employment as a fireman and lineman with exposure to UV light and a dry environment.  Dr. J.G. also provided no supporting rationale for his opinion that can be weighed against the VA examiner's opinion.  In fact, Dr. J.G. only references the Veteran's service assignment in search and rescue missions and does not point to anything specific about the assignment that would cause the development of the pterygium.  The Board would have to make a medical inference that Dr. J.G. is referring to the Veteran's exposure to wind and/or salt spray as the causative factor in his assignment in search and rescue missions, which the Board is not permitted to do.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (providing that the Board may only consider independent medical evidence of record to support its findings and cannot render its own medical conclusions).  

For these reasons, the Board finds that Dr. A.B. and Dr. J.G.'s opinions are of low probative value and greatly outweighed by the VA examiner's opinion.  To the extent the Veteran's statements can be read as a lay nexus opinion, the Board finds that the question of the etiology of his pterygium requires medical expertise for its resolution which the Veteran has not been shown to have.  While lay evidence may be competent to establish medical etiology, here, the Veteran is not competent to opine that his pterygium resulted from his exposure to wind and salt spray as such relationship, medically complex in nature, is not one as to which his observation is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Thus, as the Board has assigned great probative weight to the May 2010 VA examiner's opinion, the preponderance of the evidence is against the claim.  Accordingly, service connection for left eye pterygium, claimed as an eye condition with callus is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Service connection for left eye pterygium, claimed as an eye condition with callus is denied.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's hypertension claim. 

The Veteran contends that stress from his duty assignments in the United States Coast Guard beginning in 1993 [he later asserted 1990 as the year of onset] caused his hypertension.  In the Veteran's original claim for compensation benefits, he contended that his hypertension was diagnosed on December 11, 1999 at a Coast Guard clinic.  Thereafter, in March 2004 and February 2009 statements, the Veteran reported that during a training exercise he was diagnosed with an elevated blood pressure reading of 174/94 which was noted in a June 14, 1999 "physical exam record" by U.S. Navy Corpsman, HM1 B.G., who advised him to bring this matter to the attention of his doctor as soon as he returned home.  He claimed he did as instructed and was placed on Norvasc by Dr. A.B.  In a March 2003 statement, Dr. A.B. indicated that the Veteran had had "[h]ypertension for at least 4 years, June 1999 to present."  Private treatment records from Dr. A.B. show that in February 1997, the Veteran was noted to have borderline hypertension.  Then, in June 2000, it was noted that the Veteran was found to have high blood pressure at a military physical exam.  An assessment of hypertension was provided.  

The claims file shows that the Veteran submitted records from his service in the Coast Guard which included a Standard Travel Order for Military Personnel reflecting service on active duty for training from June 11, 1999 to June 26, 1999.  There, however, is no record of the purported June 14, 1999 military physical exam.  The Board finds that the Coast Guard should be requested to provide the record, if existing.  The Veteran should also be requested to provide a copy of the record.  

Additionally, in a February 2009 VA Form 21-4142, the Veteran identified Interventional Cardiac Consultants as a health care provider from which he received treatment from 2003 to 2006.  In a September 2009 letter to Interventional, the AMC requested the records.  Significantly, the AMC advised that VA could not pay any fees for the records.  In a November 2010 response, Interventional indicated that the Veteran's chart was in an offsite storage facility and that there was a "fee involved" to provide the records.   (There is no indication from Interventional's response that the Veteran was provided with the same notice).  The records are not associated with the claims file.  Although the Veteran provided March 2004 and April 2009 medical opinions from Dr. R.K., who is associated with Interventional, the claims file shows the Veteran was never provided the requisite notice that VA would not extend any further efforts to obtain the identified underlying treatment records.  See 38 C.F.R. § 3.159(e) (2010) (providing that if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact; VA will make a record of any oral notice conveyed to the claimant).  This is particularly significant because the Veteran has been very active in pursuing his claims both identifying and submitting relevant records.  Therefore, this deficiency in notice should be cured on remand to give the Veteran the opportunity to obtain and submit the records.

Accordingly, the case is REMANDED for the following actions:

1.  Advise the Veteran that treatment records from Interventional Cardiac Consultants were not obtained because procurement of the records required a fee and afford him the opportunity to provide these records.  Such notice must comply with 38 C.F.R. § 3.159(e) (2010).

2.  Obtain the June 14, 1999 service physical examination report on the Veteran, if existing, from the United States Coast Guard or other appropriate depository.  The Veteran should also be provided the opportunity to submit a copy of the report.  All efforts to obtain the report should be documented in the claims file.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


